Citation Nr: 9924955	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-26 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left lower leg with a healed 
fracture of the tibia, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claim of entitlement for an evaluation in excess of 30 
percent for residuals of a shell fragment wound of the left 
lower leg with a healed fracture of the tibia.  In April 1996 
and July 1997, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
April 1997, the veteran appeared to have raised the issue of 
entitlement to service connection for a low back disability.  
As this matter has not been procedurally developed for 
appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the left 
lower leg with a healed fracture of the tibia are manifested 
by mild degenerative changes, a slight valgus deformity, some 
decrease is muscle strength, and range of motion of the left 
leg from zero to 130 degrees with pain, with no evidence of 
nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left lower leg 
with a healed fracture of the tibia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40. 4.45, 4.56, 4.71a, 4.72, 4.73, Diagnostic Code 5311 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of a shell 
fragment wound of the left lower leg with a healed fracture 
of the tibia is plausible and capable of substantiation and 
is therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).

The record reflects that, in May 1968, the veteran sustained 
a shell fragment wound of the left lower leg.  At that time, 
examination showed an open fragment wound of the left leg and 
a fracture of the left tibia, with no artery or nerve 
involvement shown.  The wound was debrided and the leg was 
placed in a cast.  

In October 1968, the RO granted service connection for 
residuals of a shell fragment wound of the left lower leg 
with a healed fracture of the tibia, and such disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 5311 of the VA's Schedule for Rating Disabilities.  The 
veteran now claims that an increased evaluation is warranted 
for this disability based upon his complaints of pain and 
instability of the left knee.  The Board disagrees, as the 
preponderance of the evidence is against the veteran's claim. 

In denying the veteran's claim, the RO considered a July 1990 
X-ray report from Lapeer Regional Hospital.  That report 
showed evidence of an old healed fracture involving the 
proximal diaphyseal portion of the left tibia.  It further 
revealed evidence of very mild osteoarthritic changes 
involving the medial aspect of the knee joint, which was 
slightly tilted inferiorly because of the deformity of the 
healed fracture.  There also was evidence of possible early 
osteoarthritis changes involving the lateral aspect of the 
knee joint.

In September 1993, the veteran testified at a hearing before 
a hearing officer at the RO as to the severity of his 
residuals of a shell fragment wound of the left lower leg.  
The veteran disagreed with the RO's finding that his left leg 
was well healed and doing fine.  He explained that his left 
knee was unstable and would give out, causing him to fall on 
occasion.  He also said that his left knee joint would pop 
all the time.  He indicated that doctors had suggested that 
he wear a knee brace and that he was too young for a knee 
replacement.  He stated that he took Tylenol for pain and 
recently stopped taking anti-inflammatory medication because 
of stomach pain.  Finally, the veteran related that he wished 
to withdraw his request for a hearing before a member of the 
Board. 

The veteran was afforded an orthopedic examination by VA in 
March 1994.  A report from that examination includes the 
veteran's complaints of constant pain located in his left 
lower extremity, to include the knee.  He said that pain was 
aggravated by twisting, turning or prolonged standing.  He 
denied any numbness or weakness of the foot.  Physical 
examination of the left leg revealed a slightly irregular 
scar located below the left knee measuring 4.5 inches in 
length, as well as a slightly irregular scar located at the 
lateral border of the proximal tibia measuring 6 1/4 inches in 
length.  Adhesions over the surgical scars were present.  The 
left knee demonstrated no laxity in varus or valgus efforts.  
Range of motion showed flexion from zero to 135 degrees with 
pain.  There was some swelling and infrapatellar fullness, 
but no effusion.  Some decreased tissue loss in the left 
lower extremity was observed.  The examiner also noted a 
decrease in muscle bulk over the medial and lateral surgical 
scar sites.  No damage to any tendons was shown.  X-rays of 
the left knee revealed mild osteoarthritis with deformity of 
the tibia from an old fracture.  Based on these findings, the 
diagnosis was chronic progressive left lower extremity pain 
secondary to multiple fragmentary wounds of the left lower 
extremity, with history of probable fracture of the left 
tibia.

A report from a VA examination performed in October 1996 
includes the veteran's complaints of pain in his left knee 
and leg.  The veteran denied any instability, locking, or 
fusion of the left knee.  He also denied any claudication of 
the left leg.  He explained that he wore a knee sleeve all 
the time since it was issued four months prior.  On physical 
examination, the quadricep and hamstring muscles were 
slightly weaker on the left as compared to the right.  Range 
of motion testing of the left knee showed flexion from zero 
to 130 degrees.  The left knee showed no evidence of 
effusion, clicking, deformity, or patellofemoral grating.  
The knee joint also appeared stable, as Lachmann's, 
McMurray's and lateral pivot shift testing were all negative.  
The left leg appeared shorter than the right.  There was no 
deformity or compartment syndrome present.  X-rays of the 
left knee showed mild degenerative changes consistent with a 
slight valgus deformity of the medial compartment of the left 
knee, with no loose fragment, deformity or abnormality.  The 
examiner concluded that the veteran's service-connected 
injury was causing medial compartment degenerative changes 
secondary to the shortening of the tibia.  The tibia was 
healed without problem or complication locally.  

The veteran was afforded an additional VA rating examination 
in August 1998.  At that time, the veteran reported a 
significant amount of pain in his left knee with an aching 
sensation in his leg.  He indicated that his left knee tended 
to give out with quick lateral movements.  He said that he 
had been using a brace for his left knee for the past two 
years.  Prior to physical examination, the examiner removed 
the veteran's knee brace which had a lateral stabilizer.  It 
was noted that the veteran walked well and had good posture.  
Leg lengths were equal, with the left leg showing mild 
recurvatum.  Vertical surgical scars were located on both the 
medial and lateral sides which were well healed, nontender 
with no abnormal sensation.  The skin was described as 
healthy looking without swelling or discoloration.  
Examination of the left knee showed no effusion, swelling or 
deformity.  Ligaments were stable in all directions.  The 
veteran was able to flex his left knee from zero to 130 
degrees with no complaints.  Power against resistance was 
good.  X-rays showed mild degenerative arthritis of the left 
knee, as well as a healed fracture of the upper tibia with 
mild varus and recurvatum.  The diagnoses were status post 
fracture of the left tibia with mild deformity, and status 
post injury of the left leg with mild degenerative changes of 
the left knee.

The veteran submitted various VA outpatient treatment 
reports, some of which pertain to his service-connected left 
leg disability.  These reports show findings which are 
generally consistent with those contained in the examination 
reports discussed above.  For example, a March 1994 treatment 
report noted that the veteran's left knee showed no 
instability or effusion.  Range of motion testing 
demonstrated flexion from zero to 140 degrees.  The 
impression was early degenerative changes of the left knee.  
When examined in October 1997, the veteran's left knee 
exhibited full range of motion, with no effusion or laxity of 
the joint.  The veteran reported pain medially on palpation.  
The assessment was degenerative joint disease of the left 
knee.  A November 1997 treatment report noted that the 
veteran was wearing a brace, with no improvement reported.  
That report further noted that the veteran should be 
considered for a surgical procedure to straighten his "q 
angle."  Examination revealed a slight varus moment at the 
knee on the left, with minimal medial lateral instability.  
There was no anterior drawer sign or meniscal irritation.  
Mild to moderate apprehension was shown with compression on 
lateral movement of the patella.  Based on these findings, 
the clinician ordered a medial unloading knee brace to 
protect against the varus moment and to forestall hopefully 
surgery of the knee.  

The Board notes that under the laws administered by VA, 
disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent rating 
criteria will be discussed below, as appropriate. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

The veteran's residuals of a shell fragment wound of the left 
lower leg with a healed fracture of the tibia are currently 
evaluated as 30 percent disabling under Diagnostic Code 5311, 
which refers to muscle injuries involving Muscle Group XI.  
See 38 C.F.R. § 4.73, Diagnostic Code 5311.  Since this is 
the maximum evaluation allowed under such code or any other 
code involving muscle injury involving the foot or leg, the 
Board must determine whether any other applicable code 
provision warrants a higher evaluation for this disability.  

The only diagnostic codes which provide evaluations higher 
than 30 percent for the leg or knee are Diagnostic Codes 
5256, 5261 and 5262, none of which are applicable to the 
veteran's claim.  In this respect, Diagnostic Code 5261 
provides a 40 percent evaluation where extension of the leg 
is limited to 30 degrees, while a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  As the 
veteran's left leg has consistently shown motion from zero to 
130 degrees, an evaluation higher than 30 percent is not 
warranted under Diagnostic Code 5261. 

Diagnostic Code 5256 provides evaluations higher than 30 
percent where the knee is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1998).  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Disney v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary, 87 (25th ed. 1990).  As noted above, however, the 
veteran's left knee is not ankylosed, thereby precluding the 
application of Diagnostic Code 5256.

Finally, the Board notes that Diagnostic Code 5262 provides a 
40 percent evaluation where there is evidence of nonunion of 
the tibia and fibula with loose motion which require a brace.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  While 
the evidence shows that the veteran's left knee requires a 
brace, none of the clinical evidence discloses that his left 
knee is manifested by nonunion of the joint.  Accordingly, 
Diagnostic Code 5262 also does not apply to the veteran's 
residuals of a shell fragment wound of the left lower leg. 

The Board also finds that there is no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the left knee which would indicate 
additional functional loss due to pain.  Moreover, the 
veteran is in receipt of the maximum schedular evaluation 
available under Diagnostic Code 5311.  Thus, while the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered 
as mandated by DeLuca, supra, these provisions do not provide 
a basis for an increase.  As discussed, range of motion 
testing of the left leg showed flexion from zero to 130 
degrees, which is nearly normal.  See 38 C.F.R. § 4.71, Plate 
II (showing normal range of motion of a knee is from zero 
degrees of extension to 140 degrees of flexion).  The Board 
also notes that functional loss due to pain has already been 
considered by the RO in arriving at the current 30 percent 
rating. 

Also absent is evidence of an exceptional or unusual 
disability picture associated with the veteran's left leg 
disability, so as to render impractical the application of 
the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The record does not reflect frequent 
periods of hospital care in the recent past for treatment of 
the veteran's left leg disability, nor is that disability 
shown to interfere markedly with employment attempted by the 
veteran.  In the absence of persuasive evidence of an 
exceptional or unusual disability picture, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that a 30 percent evaluation 
is appropriate for the veteran's residuals of a shell 
fragment wound of the left lower leg with a healed fracture 
of the tibia.  As the preponderance of the evidence is 
against the veteran's claim for an increased evaluation, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound of the left lower leg with a healed 
fracture of the tibia is denied. 



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

